Citation Nr: 0726224	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for an anxiety 
disorder, also claimed as secondary to hepatitis A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to December 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has hepatitis A.

2.  The competent medical evidence does not demonstrate that 
the veteran's anxiety disorder was incurred in or aggravated 
by his active service or is related to a service-connected 
disability.  A psychosis has also not been shown to have been 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis A is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A.§§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and July 2004; a 
rating decision in September 2004; and a statement of the 
case in December 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2005 
supplemental statement of the case.  The veteran received 
additional notification in March 2006 and additional medical 
evidence was obtained in February 2006.  However, the Board 
finds that issuance of a supplemental statement of the case 
is not required, because the evidence added to the claims 
file since the January 2005 supplemental statement of the 
case is redundant and/or does not relate to evaluation for 
the claimed disabilities, and thus not pertinent to the 
issues on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to the claim for service 
connection for hepatitis A.  With respect to the claim for 
service connection for an anxiety disorder, the Board finds 
that VA is not obligated to provide an examination in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service and there is 
no evidence of a current disability.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).




Hepatitis A

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis A.  The 
competent medical evidence does not show that the veteran 
currently has the condition.

The service medical records include a June 1978 enlistment 
examination report which is void of findings, symptoms, 
complaints, or a diagnosis of hepatitis.  A January 1979 
hospital record shows that the veteran was diagnosed with 
viral hepatitis A, Australian antigen negative.  A March 1979 
physical profile record notes that the veteran was recovering 
from hepatitis.  The veteran elected to forego a separation 
examination.

An October 1998 VA inpatient record shows diagnoses of 
status-post hepatitis B and hepatitis C.  An April 2001 liver 
biopsy revealed that he had hepatitis C.

The veteran underwent a VA liver, gall bladder, and pancreas 
examination in August 2002.  The examiner noted that the 
veteran was hospitalized from January 1979 to February 1979 
with a diagnosis of viral hepatitis A, Australian antigen 
negative and that he had a history of AIDS and hepatitis C 
since 1985.  Upon examination, the examiner reported that his 
current liver disease was related with hepatitis C virus and 
not hepatitis A.  A January 2002 serology test was positive 
for hepatitis C.  In April 2002, hepatitis C by RIBA was 
reported with 750,000 copies per milliliter.  The examiner 
opined that there was no relationship between the hepatitis 
episode in service (type A) and the veteran's actual 
conditions, which were mostly related with his AIDS 
diagnosis, in view that his chronic hepatitis C presented no 
elevation of liver enzymes and the biopsy was reported with 
only mild activity.

The veteran underwent a second VA liver, gall bladder, and 
pancreas examination in June 2004.  The veteran denied any 
current symptoms related to hepatitis A.  His condition was 
diagnosed as status-post hepatitis A without evidence of 
residuals and chronic hepatitis C unrelated to status-post 
hepatitis A.
A February 2006 VA infectious disease clinic note also shows 
a diagnosis of hepatitis C, but is negative for a current 
diagnosis of hepatitis A.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that he currently has 
developed hepatitis A.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosis of hepatitis A.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of hepatitis A, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that the veteran currently has hepatitis A.  
Therefore, service connection for hepatitis A is denied.

Anxiety Disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an anxiety 
disorder.

The service medical records are void of findings, symptoms, 
complaints or diagnoses attributable to an anxiety disorder.

VA medical records show treatment of an anxiety disorder.  A 
March 2004 psychiatric note shows a diagnosis of anxiety 
disorder.  A June 2004 VA psychiatric progress note shows 
complaints of anxiety that the veteran related to hepatitis A 
while in service and worries that he might have chronic 
sequela associated with the disease.  Supportive 
psychotherapy was provided directed to dealing with anxiety.  
However, there is no competent medical opinion that links the 
veteran's anxiety disorder to his active service.

The veteran's post-service medical records are negative for 
any evidence or diagnosis of anxiety disorder until many 
years after separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from an 
anxiety disorder, the record does not include a competent 
medical opinion linking the condition to the veteran's active 
duty.  In addition, the service medical records are void of 
findings, symptoms, complaints, or diagnoses attributable to 
an anxiety disorder.  In the absence of any competent medical 
evidence linking any current anxiety disorder to service, 
service connection must be denied.  Furthermore, the evidence 
does not show that any psychosis manifested to a compensable 
degree within one year following separation from service, and 
thus presumptive service connection is not warranted.  In 
addition, since the veteran's claim for service connection 
for hepatitis A has been denied, service connection for 
anxiety disorder as secondary to the nonservice-connected 
hepatitis A must also be denied.  38 C.F.R. § 3.310.  
Finally, because there is no event, injury, or disease shown 
in service that may be associated with the veteran's anxiety 
disorder, the Board finds that an examination in this case is 
not warranted.  38 C.F.R. § 3.159(c)(4).

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his anxiety disorder began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim.  The evidence does 
not show that an anxiety disorder was incurred in or 
aggravated by service or is related to a service-connected 
disability.  A psychosis has also not been shown to have been 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for an anxiety disorder is denied.


ORDER

Service connection for hepatitis A, is denied.

Service connection for an anxiety disorder, also claimed as 
secondary to hepatitis A, is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


